      Case 1:20-cv-02162-GBD-BCM Document 44 Filed 09/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   9/21/21
LUIGI GIROTTO,
               Plaintiff,
                                                    20-CV-2162 (GBD) (BCM)
       -against-
                                                    ORDER SCHEDULING CONFERENCE
JGAM FOOD INC., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Ten months ago, in November 2020, the parties entered into a settlement agreement to

resolve this action. (Dkt. No. 39.) The confidential settlement agreement, which has been filed

under seal, contains both monetary terms and remediation requirements. The deadlines for

paying the settlement consideration and making the required alterations to the premises have

long passed. However, it appears that defendant JGAM Food Inc. (JGAM) has repeatedly failed

to comply with its monetary and nonmonetary settlement obligations.

       The settlement agreement provides, among other things, that in the event of a breach

plaintiff may use all legal means to enforce the agreement, and may collect the costs of doing so,

including attorneys' fees, from the breaching party. Plaintiff has advised the Court that he may

also seek injunctive relief, including an order closing the subject premises until and unless

JGAM has complied with its remediation obligations.

       In light of these developments, and for the reasons stated on the record during today's

telephonic conference, it is hereby ORDERED that:

       1.      The Order to Show Cause dated September 9, 2021 (Dkt. No. 37) is
               DISCHARGED.

       2.      Plaintiff may file a motion to enforce the settlement agreement no later than
               October 21, 2021. Unless otherwise agreed upon by the parties, opposition and
               reply briefs will be due in accordance with SDNY Local Rule 6.1.
     Case 1:20-cv-02162-GBD-BCM Document 44 Filed 09/21/21 Page 2 of 2




      3.    The Court will conduct an in-person conference on October 14, 2021, at 10:00
            a.m. in Courtroom 20A of the Daniel Patrick Moynihan United States
            Courthouse. In addition to counsel for each party, a principal of defendant JGAM
            must appear in person for the conference. A principal is an individual who is a
            majority owner and/or a senior executive of JGAM and who has the authority to
            enter into binding stipulations on its behalf.

      4.    If JGAM's current counsel of record wishes to withdraw (based on current
            conditions), he shall file a stipulation of withdrawal executed by his client, or a
            withdrawal motion in accordance with Local Civ. R. 1.4, no later than October 7,
            2021.

Dated: New York, New York
       September 21, 2021
                                          SO ORDERED.


                                          ________________________________
                                          BARBARA MOSES
                                          United States Magistrate Judge




                                             2
